IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 82 WM 2015
                                        :
                    Respondent          :
                                        :
                                        :
            v.                          :
                                        :
                                        :
NICHOLAS KEREMES,                       :
                                        :
                    Petitioner          :


                                    ORDER



PER CURIAM

      AND NOW, this 8th day of December, 2015, the Application for Extraordinary

Relief is DENIED.